Per Curiam.
The relator has filed in this Court, a petition requesting this Court to mandate the Juvenile Court of Lake County to grant relator’s motion for a change of venue from the county.
The remedy requested is an unusual one that should be sparingly meted out. Strict compliance with the Rules of this Court is imperative when a petitioner seeks this extraordinary relief in a unilateral hearing.
The relator has failed to file copies of the pleadings, orders, and entries sufficient to fairly present the questions raised, and has not conformed to Supreme Court Rule No. 2-35 (1964). (emphasis ours) State ex rel. Dean v. Tipton Circuit Court (1962), 242 Ind. 642, 181 N. E. 2d 230.
*481This Court did not grant a temporary writ and the prayer for an alternative writ of mandate is hereby denied.
Note.—Reported in 229 N. E. 2d 823.